Citation Nr: 9927145	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  98-02 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim of service connection for left knee 
osteoarthritis, postoperative meniscectomies, as secondary 
to service-connected right knee osteoarthritis.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his friend



ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from Department of Veterans Affairs (VA) Oakland, California 
Regional Office (RO) rating decisions in July 1995 and July 
1997.  The Board notes that in the veteran's October 1995 
substantive appeal (Form 1-9), the veteran checked the box 
indicating that he wished to appear at a hearing before a 
Member of the Board.  In a handwritten note to the right of 
this box, the veteran clarified that he desired a hearing 
before a local hearing officer at the Regional Office rather 
than a Travel Board hearing.  It is noted that a personal 
hearing was conducted in May 1996, regarding the issue of 
whether new and material evidence has been submitted to 
reopen the claim of service connection for left knee 
osteoarthritis, postoperative meniscectomies, as secondary to 
service-connected right knee osteoarthritis.  Consequently, 
the Board finds that the veteran's October 1995 request for a 
hearing on that issue has been satisfied.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement (NOD) 
and completed by a substantive appeal (Form 1-9) after a 
statement of the case is furnished to the veteran.  In 
essence, the following sequence is required:  There must be a 
decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (1998).

The veteran filed a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD) in 
January 1996, and the claim was denied by a July 1997 rating 
decision.  The veteran filed a NOD with the decision in 
November 1997, and submitted a substantive appeal (Form 1-9) 
in February 1998, perfecting his appeal.  The issue of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) is discussed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for left knee osteoarthritis, postoperative meniscectomies, 
as secondary to service-connected right knee osteoarthritis 
was denied by RO rating decision in November 1976; no timely 
appeal therefrom was filed.

2.  Evidence received since the final, November 1976 rating 
decision includes numerous clinical records not previously 
considered which bear directly and substantially on the 
specific matter under consideration regarding the issue of 
service connection for left knee osteoarthritis, 
postoperative meniscectomies, as secondary to service-
connected right knee osteoarthritis and must be considered in 
order to fairly decide the veteran's claim.

3.  The most probative competent medical evidence 
disassociates the veteran's left knee osteoarthritis, 
postoperative meniscectomies, from his service-connected 
right knee disability.


CONCLUSIONS OF LAW

1.  The November 1976 rating decision denying the claim of 
service connection for left knee osteoarthritis, 
postoperative meniscectomies, as secondary to service-
connected right knee osteoarthritis is final.  38 U.S.C.A. 
§ 4005(c) (West 1970) (now 38 U.S.C.A. § 7105 (West 1991)); 
38 C.F.R. § 19.153 (1976) (now 38 C.F.R. § 20.1103 (1998)).

2.  New and material evidence has been submitted to reopen 
the claim of service connection for left knee osteoarthritis, 
postoperative meniscectomies, as secondary to service-
connected right knee osteoarthritis.  38 U.S.C.A. §§ 5107, 
5108 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  The veteran's left knee osteoarthritis, postoperative 
meniscectomies, was not caused or aggravated by his service-
connected right knee disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303. 3.304, 
3.310(a) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for left knee osteoarthritis, 
postoperative meniscectomies, was denied by a November 1976 
rating decision.  The veteran was notified of that decision 
and his appeal rights but voiced no timely disagreement 
therewith.  See 38 U.S.C.A. § 4005(c) (now 38 U.S.C.A. 
§ 7105); 38 C.F.R. § 19.153 (now 38 C.F.R. § 20.1103).  
Accordingly, the November 1976 rating decision denying 
service connection for left knee osteoarthritis, 
postoperative meniscectomies, became final and is not subject 
to revision on the same factual basis, but may be reopened on 
the submission of new and material evidence.  38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.104(a), 3.156(a); Evans v. Brown, 
9 Vet. App. 273 (1996).

The Board notes that in the RO's statement of the case and 
its subsequent decisions on the veteran's claim, 
determinations as to whether the veteran had submitted "new 
and material evidence" were based on a standard since 
overruled by the Court of Appeals for the Federal Circuit in 
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
Federal Circuit in Hodge has indicated that evidence may be 
considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  

The United States Court of Appeals for Veterans Claims 
(Court), in Elkins v. West, 12 Vet. App. 209 (1999), 
announced a three-step analysis to apply in determining 
whether to reopen previously and finally denied claims.  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (1991).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring the VA's duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted and prohibited if such evidence is 
not submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  See also 
Winters, 12 Vet. App. 203, 206 (1999).  In addressing whether 
new and material evidence has been submitted, the Board must 
review the evidence before VA at the time of the prior 
decision, identify any additional evidence now before VA, and 
determine whether that additional evidence is both new and 
material.  If so, then the claim will be reopened.  If not, 
that is where the analysis must end as the Board lacks 
jurisdiction to further review the claim.  See Barnett, 
83 F.3d at 1383-84.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Board notes that the RO provided the 
claimant with this regulatory provision in the January 1997 
supplemental statement of the case.

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the final 
rating decision in November 1976.  Evidence of record at the 
time of the November 1976 rating decision included the 
veteran's service medical records, VA outpatient treatment 
records from January 1975, private medical records from July 
1976, and VA examinations from July 1970, February 1975 and 
September 1976.

Service medical records reveal treatment for various knee 
complaints.  A September 1968 record notes that the examiner 
treated the veteran for right knee pain and swelling in July 
1968.  Osteoarthritis was reportedly diagnosed at that time, 
and the veteran was given crutches and an Ace bandage.  He 
was given quadriceps exercises, and was noted to have 
improved on this therapy.  The veteran complained of pain 
under the patellar tendon near attachment when performing leg 
lifts.  Physical examination showed full range of motion, and 
no effusion or locking.  Some subpatellar tenderness was 
noted.  

A February 1969 Orthopedic Clinic report notes a history of a 
right hip muscle pull in the seventh grade, and an injury to 
the left knee in high school, which was diagnosed as a torn 
ligament and a loose body.  The veteran underwent surgery 
while in high school to remove cartilage and a loose body.  
He indicated that the left knee had "done well" since that 
time.  He reported that he twisted his right knee on stairs 
approximately seven to eight months earlier, and was informed 
by the medic that he sustained a torn medial collateral 
ligament and had considerable effusion.  The right knee was 
not aspirated, but was treated with crutches and elastic 
wraps.  Complaints included mild weakness and giving way in 
the right knee.  The veteran denied a history of locking or 
edema, and was able to climb stairs and squat with some 
difficulty.  Physical examination revealed no effusions, no 
measurable quadriceps atrophy, full extension and flexion, 
and good ligamentous stability.  An X-ray of the right knee 
showed some osteophytosis in the lateral femoral condoyle.  
The veteran was treated with quadriceps strengthening 
exercises and was told to return in a month.

During follow-up treatment in March 1969, the veteran 
reported "giving way" in both knees.  On physical 
examination, there was no effusion, and good stability in 
both knees.  Some crepitation of the left knee without pain 
was noted with pressure over the patella and contraction of 
the quadriceps.  X-rays of the left knee were negative.  The 
veteran was directed to continue with physical therapy for 
both knees.

A May 1969 record notes complaints of insecurity of the right 
knee.  The veteran denied pain and locking.  A physical 
examination was unremarkable.

On separation examination in April 1970, the veteran reported 
that his left knee was currently asymptomatic, and that his 
right knee occasionally ached and gave way.  There was no 
locking or effusion of the right knee.  Physical examination 
of the right knee revealed a full range of motion from 0 to 
140 degrees.  There was no ligamentous instability, edema, or 
crepitation.  Helfet's and McMurray's signs were negative.  
Examination of the left knee revealed a well healed medial 
parapatellar scar, as well as a second scar posteriorly, both 
scars being made at the same time, apparently for complete 
exploration of the joint.  There was no instability or 
effusion, and 1+ crepitation.  X-rays of the knees revealed 
that the right knee had one small osteophyte in the right 
lateral femoral condoyle.  The left knee X-ray was within 
normal limits.  The final assessment was status post left 
medial meniscectomy with good result; and mild degenerative 
arthritis, right knee, currently asymptomatic. 

On VA examination in July 1970, the veteran gave a history of 
a left knee injury and subsequent operation in 1958.  He 
reported injuring his right knee in service in September 
1969.  The veteran related that his right knee felt like it 
was going to give out when he climbed stairs, and he 
experienced some instability when he walked over uneven 
ground.  He reported wearing an elastic knee cage with side 
bars, and indicated that "in the normal course of activities 
he has no problem or swelling."  While his left knee caused 
occasional weakness and swelling on exercise, it had not 
"bothered" him over the previous three or four years.   

On physical examination, the veteran was noted to walk with a 
slight waddling gait, and had a genu valgus of a moderately 
severe degree.  There were approximately five inches between 
the medial malleoli when his thighs were together.  There was 
no evidence of instability of the right knee.  Slight 
crepitus was noted bilaterally.  Flexion of both knee joints 
was good, and he was able to go through a range of 
approximately 140 degrees.  He extended to a straight line.  
The veteran was noted to squat and arise without difficulty, 
and gait was normal.  While his right knee showed no evidence 
of "problems," his left knee showed "old pre-service 
problems."  There was no evidence of atrophy or other 
disability to indicate that the veteran "had continuing 
difficulty with his knee joints."  The diagnostic impression 
was history of arthritic spur of the right knee - no evidence 
of orthopedic findings at this time.

A January 1975 VA outpatient record shows treatment for 
bilateral knee pain.

A February 1975 VA examination report notes no impairment of 
extension of the right knee, but a 20 degree deficit of 
flexion.  The veteran reportedly had difficulty in squatting 
and raising from a stooping position.  There was no limp, and 
no muscle atrophies.  The diagnostic assessment was 
moderately severe chronic hypertrophic degenerative arthritis 
of the right knee

A July 1976 private medical report from Dr. D.C. notes a 
diagnosis of traumatic arthritis of both knees.  The 
physician opined that the "continued deterioration of the 
right knee is adversely affecting the condition of the left 
knee."

On VA examination in September 1976, the veteran gave a 
history of symptoms in both knees, especially with cold 
weather and dampness.  He reported a diffuse, hot sensation 
in both knees with strenuous activity.  The veteran pointed 
out that he had to favor the left knee, and noted that a 
normal left lower extremity was needed in order to compensate 
for his right knee disability.  Physical examination revealed 
minimal tibial vara bilaterally.  Ranges of motion were 
normal, ligaments were intact, and there was no joint 
effusion.  McMurray's signs were negative.  There were 
palpable osteophytes along the joint margins of the left knee 
both medially and laterally.  Left knee crepitus was noted.  
Movement of the right patella across the femoral condules was 
painful.  The patella was moved across the femoral condoyles 
under pressure, which was more marked on the left than the 
right.  According to the examiner, this was indicative of 
chondromalacia of the patella.  The veteran performed a 3/4 
squat with slight difficulty bilaterally, and was able to 
walk on heels and toes.  
The diagnostic impression was : (1) chronic hypertrophic 
degenerative arthritis of the right knee, "moderately 
severe" by X-ray standards; (a) subjective findings as 
described; (b) chondromalacia of patella right knee on the 
basis of physical examination, confirmed by X-ray; (2) post-
operative residuals arthrotomy left knee; (a) subjective 
findings as described; (b) palpable osteophytes at joint 
margins; (c) atrophy right thigh 3/4 inches; (d) chondromalacia 
of patella on the basis of physical examination, confirmed by 
X-ray; and (e) degenerative arthritis, "moderately severe" 
by X-ray.  
The examiner commented that because the left knee was 
abnormal, it was less equipped to stand the added strain 
required by the abnormality of the right knee.  Consequently, 
the examiner opined that the left knee was probably adjunct 
to the right.  He explained that the left knee condition 
would be "an exception to the usual idea that a 
contralateral joint can withstand the added strain placed 
upon it by an abnormal service-connected joint on the other 
side." 

Evidence submitted since the November 1976 RO rating decision 
denying service connection for left knee osteoarthritis, 
postoperative meniscectomies, includes VA outpatient 
treatment records from December 1979 to August 1998, private 
medical records from July 1988 to December 1994, VA 
examination reports from October 1988, April 1990, March 
1993, and December 1995, and testimony from the veteran's May 
1996 personal hearing.  In that regard, VA outpatient records 
reflect treatment for various complaints, including the 
veteran's bilateral knee disability, from December 1979 to 
August 1998.

A July 1987 report from Dr. D.D. states that he examined the 
veteran following a motor vehicle accident in November 1986.  
At the time of the accident, the veteran suffered "fairly 
extensive trauma" when his left knee struck the door, and 
the right knee struck the steering column.  The veteran 
related that he knew his left knee injury in high school was 
severe, because his physician recommended that a debridement 
procedure be performed one year after the injury.  The 
diagnostic impression was severe degenerative arthrosis of 
the left knee and less so of the right knee.  The physician 
commented that the veteran had aggravation of his bilateral 
knee disability as a result of the trauma to both knees, with 
the left greater symptomatically than the right.

An October 1988 VA orthopedic examination report notes 
complaints of right knee pain, popping and instability.  
While the veteran reported experiencing left knee symptoms 
and "polyneuralgia," he was only examined regarding the 
right knee.  The final assessment was degenerative joint 
disease of the right knee secondary to the injury, most 
marked in the patellofemoral portion.  Evidence of previous 
fracture of a margin of the patella was also noted.  

A diagnosis of bilateral degenerative arthritis of the knees, 
left greater than right, was recorded on VA examination in 
April 1990.  The examiner noted the veteran's history of left 
knee surgery prior to service, and pointed out that 
significant traumatic or degenerative arthritis was shown.  
He stated that there was a slightly less degree of the same 
condition in the right knee, along with an unstable patella 
which reportedly causes him to fall.  The examiner noted that 
the veteran's condition could be expected to deteriorate 
gradually.

A January 1993 report from the veteran's private physician, 
Dr. M.B., notes that the veteran's service-connected right 
knee arthritis caused him to favor the left knee, which had 
been previously injured in high school.  The physician opined 
that this caused significant destruction in the left knee, 
which was currently more severe than the right knee 
disability.

On VA examination in March 1993, X-rays showed bilateral 
degenerative changes, left greater than right; bilateral 
chondrocalcinosis, left greater than right; and patchy 
sclerosis in the proximal right tibia, which was unchanged 
since April 1990.  The diagnostic impression was degenerative 
joint disease of the right and left knees, post-operative 
left.

A July 1993 private medical report from Dr. J.B. notes a 
diagnosis of severe degenerative arthritis of both knees, 
greater on the left.  The record reports that the veteran 
slipped on dog food and fell in a grocery store in January 
1993, sustaining "significant aggravation to the left 
knee." 

A November 1994 operative report notes that the veteran 
injured his left knee two years earlier when he fell while 
lifting a large bag of dog food at a grocery store.  As pain 
and mechanical symptoms had grown progressively worse over 
the previous two years, the veteran decided that arthroscopic 
surgery of the left knee was warranted.  The postoperative 
diagnosis was left knee degenerative medial meniscus tear and 
severe degenerative joint disease with synovitis and loose 
body.  

In correspondence dated the following month, the orthopedic 
surgeon, Dr. G.V., reported that the veteran developed 
mechanical symptoms in his left knee, such as locking, giving 
way, and difficulty ascending stairs and getting out of 
chairs following his fall in the grocery store two years 
earlier.  He stated that the veteran had been improving 
postoperatively compared to his preoperative status.  The 
physician concluded that "[i]t is possible that [the 
veteran's] left knee degeneration was accelerated by his pre-
existing right knee problem."

A December 1995 VA orthopedic examination report notes that 
the examiner reviewed the veteran's entire claims folder.  
The examiner noted that Dr. M.B.'s  January 1993 opinion that 
the veteran's nonservice-connected left knee disability may 
have been aggravated by his service-connected right knee 
disability is inconsistent with his finding that the veteran 
favors his left leg.  He stated that his review of the claims 
folder and interview with the veteran confirmed that he 
seriously injured his left knee playing football when he was 
17 years old.  In 1961, he underwent extensive surgery for 
repair of an internal derangement of the left knee with two 
incisions, debridement, and open surgical repair.  The 
veteran injured his right knee in Vietnam in 1969 when he 
jumped off some steps, and re-injuring his left knee in 1993 
when he slipped on some dog food in a grocery store.  

Physical examination of the left knee revealed full 
extension, and flexion to 112 degrees.  There was marked 
osteophytosis of the left knee palpable at the tibial 
plateau.  There was marked crepitus and a small effusion 
manifested by a positive buldge sign.  There were 12 degrees 
of medial and collateral ligament laxity, which was noted 
with valgus stress.  The lateral collateral ligament was 
intact, and the knee reduced to four degrees of valgus 
deformity.  The posterior cruciate ligament was intact, and 
the patellar inhibition test was negative.  Examination of 
the right knee revealed 134 degrees of flexion.  There were 
eight degrees of valgus deformity with medial and collateral 
ligament laxity.  The lateral collateral ligament was intact, 
and the knee reduced to the neutral position.  Tibial plateau 
osteophytes were also palpable.  The knee was cool without 
effusion, and there was marked crepitus.  Patellar inhibition 
test was negative.  The veteran was noted to ambulate with 
antalgic gait, favoring the left knee and holding the cane in 
the right hand.

The final assessment was osteoarthritis of the right knee of 
moderate severity; and osteoarthritis of the left knee.  The 
examiner reported that the service-connected right knee 
disability was sustained when the veteran jumped off a 
staircase in Vietnam, and indicated that this injury is the 
direct and proximate cause of the right knee disability.  He 
further noted that the high school knee injury was the direct 
and proximate cause of the veteran's current nonservice-
connected left knee disability.  

The examiner opined that the veteran's service-connected 
right knee disability is not related in a proximate causal 
manner to the left knee disorder, nor has the veteran's right 
knee disability aggravated the nonservice-connected left knee 
disability.  He noted that the veteran manifests, both by 
history and physical examination, an antalgic gait favoring 
the left knee.  Therefore, he explained, while it would be 
expected that a left knee injury could aggravate a right knee 
injury due to the antalgic gait, it would not be expected 
that a right knee injury would aggravate a left knee 
disability.  The examiner commented that because the 
veteran's left knee disorder is the more severe than the 
right knee disability, and antedated the right knee injury, 
he favors the left knee.  He concluded that the nonservice-
connected left knee disability is not secondary to the 
service-connected right knee disability. 

During the May 1996 personal hearing, the veteran testified 
that he had no problem with his left knee from his separation 
from service in 1970 until approximately 1987.  Transcript 
(T.) at 2.  At that time, however, he began experiencing left 
knee pain.  T. at 2-3.  He has consistently experienced 
problems with his right knee since his discharge from 
service.  T. at 3.  The veteran explained that he re-injured 
his left knee when he slipped on dog food in a grocery store 
when his right knee gave way.  T. at 4.  According to the 
veteran, he landed on his back, and his left knee never hit 
the floor.  T. at 4.  He sought medical treatment for his 
left knee a couple of days later, and had arthroscopic 
surgery later that year.  T. at 5.  

The veteran testified that he receives treatment for his 
right knee disability every six months to one year, and 
treats the pain with aspirin.  T. at 7-8.  He stated that a 
VA physician gave him braces for both knees approximately 16 
years ago, and indicated that he usually wears the right knee 
brace toward the end of the week.  T. at 8.  The veteran 
concluded that his current left knee disability resulted from 
him favoring his right leg, and not from the natural 
progression in the deterioration of the knee.  T. at 12.   

The veteran's friend testified that he has known the veteran 
since the third grade.  T. at 6.  He related that the veteran 
wrote to him about the injury to his right knee while in 
Vietnam.  T. at 6.  He explained that the veteran has 
"dragg[ed] himself" around with his left leg over the 
years, and opined that he would not have fallen in the 
grocery store had it not been for his right knee disability.  
T. at 6-7.

Analysis

Since the final RO rating decision in November 1976, numerous 
pieces of evidence have been submitted or otherwise 
associated with the claims file.  Much of this evidence is 
new in that it has not been previously considered in 
connection with this claim.  Furthermore, on careful and 
thorough review of the record, the Board concludes that the 
new evidence is material to a reopening of the veteran's 
service connection claim in that it includes medical records 
that must be considered in order to fairly decide the merits 
of the veteran's claim.

Given the nature of the veteran's claim, the Board finds that 
there is new and material evidence sufficient to reopen the 
claim of service connection for left knee osteoarthritis, 
postoperative meniscectomies, as secondary to service-
connected right knee osteoarthritis.  In view of the 
foregoing, the Board will review the claim de novo.  

As noted above, pursuant to 38 U.S.C.A. § 5108 (West 1991), 
the Board must reopen a previously and finally disallowed 
claim when "new and material" evidence is presented or 
secured with respect to that claim.  In this case, the Board 
has a statements from private physicians indicating that it 
is possible that the veteran's left knee osteoarthritis, 
postoperative meniscectomies, was accelerated by his service-
connected right knee disability.  Accordingly, under the 
guidance provided the Court under Justus, the Board must find 
this evidence to be both new and material.  A causal link 
between the veteran's service-connected right knee disability 
and his nonservice-connected left knee disability has been 
provided by a competent medical professional.  Thus, the 
claim must be reopened.

A review of this case makes it clear that the evidence that 
is new and material is also sufficient to make the claim well 
grounded.  Elkins v. West, 12 Vet. App. 209 (1999).  
Therefore, the next question before the Board is whether the 
VA has fulfilled its duty to assist the veteran.  The VA has 
a duty to assist the veteran in developing facts pertinent to 
a well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.103 and 3.159 (1998).  That duty includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the individual 
case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  "Full 
compliance with the (statutory duty to assist) also includes 
VA assistance in obtaining relevant records from private 
physicians when (the veteran) has provided concrete data as 
to time, place, and identity."  Olson v. Principi, 3 Vet. 
App. 480, 483 (1992)(emphasis added).

The Board finds that the VA has fulfilled its duty to assist 
the veteran in the obtaining of all pertinent medical records 
which would support this claim.  Further, the Board notes 
that the January 1997 determination by the hearing officer 
for the RO adjudicated the claim on the merits.  Thus, 
although the RO initially treated this as a claim to reopen, 
the record shows that the RO has evaluated all the evidence 
on the merits, therefore permitting the Board to conduct a 
review on the merits without prejudice to the claimant.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board may proceed in the adjudication of the veteran's claim.

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  When a disability is 
not initially manifested during service or within an 
applicable presumptive period, "direct" service connection 
may nevertheless be established by evidence demonstrating 
that the disability was, in fact, incurred or aggravated 
during the veteran's service.  38 U.S.C.A. § 113(b); 
38 C.F.R. § 3.303(b); Cosman v. Principi, 3 Vet. App. 503 
(1992); Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992); 
and Douglas v. Derwinski, 2 Vet. App. 103, 108-9 (1992). In 
addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310(a). 

The Board notes that in Allen v. Brown, 7 Vet. App. 439 
(1995), a veteran sought service connection for left hip and 
knee disorders as secondary to his service-connected right 
knee disorder under 38 C.F.R. § 3.310.  The Court considered 
two of its previous decisions, Tobin v. Derwinski, 2 Vet.App. 
34 (1991) and Leopoldo v. Brown, 4 Vet.App. 216 (1993), and 
determined that a conflict existed in its interpretation of 
the law.  In Allen, the Court reconciled its holdings in 
Tobin and Leopoldo by holding that the interpretation of the 
law in Tobin prevails.  Specifically, the Court held that 
"when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Cf. 38 C.F.R. § 3.322 (in compensating for 
aggravation of a pre-service disability by active service, it 
is necessary to deduct from the present evaluation the 
degree, if ascertainable, of the disability existing at the 
time of entrance into active service, in terms of the rating 
schedule . . .')."  Allen, 7 Vet. App. at 448.  The Board 
notes that under the criteria created in Allen for awarding a 
grant of secondary service connection by way of aggravation, 
the record must show both (1) that the service connected 
disability aggravated (increased in severity) an 
independently arising nonservice connected disability and (2) 
that there is competent medical evidence establishing a 
quantum of identifiable additional disability attributable to 
that aggravation.

The veteran has essentially contended that he has favored his 
service-connected right knee over the years, aggravating his 
nonservice-connected left knee disability.  However, lay 
medical assertions to the effect that there is an association 
between the veteran's left knee osteoarthritis, postoperative 
meniscectomies, and his service-connected right knee 
disability have no probative value.  See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 
(1993); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Fluker 
v. Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); 
and Clarkson v. Brown, 4 Vet. App. 565, 657 (1993).  On the 
issue of medical causation, the Court has been clear.  Hyder, 
1 Vet. App. at 225 and Contreras v. Brown, 5 Vet. App. 492 
(1993).  See also Boeck v. Brown, 6 Vet. App. 14 (1993).  
Simply stated, neither the veteran nor his friend are 
competent to diagnose the etiology of his current left knee 
disability.  As stated by the Court, where determinative 
issues involve medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit, 
5 Vet. App. at 93.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons and bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board has evaluated the medical evidence for and against 
the claim in detail.  The evidentiary assertions made by the 
veteran and his friend as lay parties as to medical diagnosis 
or causation are not competent and therefore are not for 
consideration in this context.  

The medical evidence in support of the veteran's claim 
includes several opinions from the veteran's private 
physicians, and a September 1976 opinion from a VA examiner.  
In July 1976, Dr. D.C. opined that the "continued 
deterioration of the right knee is adversely affecting the 
condition of the left knee."  Two months later, after 
reviewing the veteran's outpatient treatment records, a VA 
examiner suggested that because the veteran's left knee was 
previously injured, and was therefore "abnormal," it was 
"less equipped to stand the added strain required by the 
abnormality of the right knee."  In January 1993, Dr. M.B. 
noted that the veteran's service-connected right knee 
arthritis caused him to favor the left knee, and commented 
that this caused significant destruction in the left knee.  
Lastly, in December 1994, Dr. M.D., the orthopedic surgeon 
who performed the November 1994 arthroscopic surgery, found 
that "[i]t is possible that [the veteran's] left knee 
degeneration was accelerated by his pre-existing right knee 
problem."

While these statements generally assert that the veteran's 
left knee disability has been adversely affected by his 
service-connected right knee disability, they provide no 
evidence to support the opinions and offer no supporting 
rationale.  Accordingly, the Board finds that these opinions 
are entitled to little probative weight.  Further, even 
assuming arguendo that this evidence was sufficient to 
establish that the veteran's service-connected right knee 
disability aggravated his left knee disability, there is no 
medical evidence of record establishing a quantum of 
identifiable additional disability attributable to that 
aggravation. 

The examiner who conducted the December 1995 VA orthopedic 
examination reviewed the veteran's entire claims folder, 
including the medical opinions noted above, interviewed the 
veteran, and completed a comprehensive physical examination 
before providing an opinion regarding the etiology of the 
veteran's current left knee disability.  He concluded that 
the veteran's nonservice-connected osteoarthritis of the left 
knee resulted solely from the injury he sustained in high 
school, and was not caused or aggravated by his service-
connected right knee disability.  The examiner provided a 
detailed rationale for his medical opinion.  He explained 
that because the veteran's left knee disability preceded his 
right knee disability, and is of greater severity, it causes 
the veteran to walk with an antalgic gait favoring the left 
knee.  These findings are supported by both the September 
1976 VA examination report and the January 1993 private 
physician's report.  The physician related that while it 
would be expected that a left knee injury could aggravate a 
right knee injury due to the antalgic gait, it would not be 
expected that a right knee injury would aggravate a left knee 
disability.  The Board finds the rationale of this opinion to 
be entitled to great probative weight.

Accordingly, the Board finds that the competent evidence in 
support of the claim is entitled to extremely little 
probative weight.  On the other hand, the evidence against 
the claim is entitled to great probative weight. The December 
1995 VA examination supports the denial of the veteran's 
claim.

The Board has carefully considered the benefit of the doubt 
doctrine in this case.  As currently codified, the law 
defines the "benefit of the doubt" doctrine as:

When, after consideration of all evidence 
and material of record in this case 
before the Department with respect to the 
benefits under the law administered by 
the Secretary, there is an approximate 
balance of positive and negative evidence 
regarding the merits of an issue material 
to the determination in this matter, the 
benefit of the doubt doctrine in 
resolving such issue shall be given to 
the claimant.

38 U.S.C.A. § 5107(b).

The Court has found that, under this standard, when the 
evidence supports the claim or is in relative equipoise, the 
appellant prevails.  However, where the "preponderance of 
the evidence" is against the claim the appellant loses and 
the benefit of the doubt doctrine has no application.  
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  "A 
properly supported and recent conclusion that the 
preponderance of the evidence is against the claim 
necessarily precludes that the possibility of the evidence 
also being in an approximate balance."  Id. at 58.  
Accordingly, in this case, for reasons cited above, the 
preponderance of the evidence is against the claim.


ORDER

New and material evidence having been presented in support of 
the claim of service connection for left knee osteoarthritis, 
postoperative meniscectomies, as secondary to service-
connected right knee osteoarthritis, the claim is reopened.

Service connection for left knee osteoarthritis, 
postoperative meniscectomies, as secondary to service-
connected right knee osteoarthritis is denied. 


REMAND

In correspondence attached to his February 1998 substantive 
appeal (VA Form 9), which perfected the veteran's appeal as 
to the issue of entitlement to service connection for PTSD, 
the veteran requested a personal hearing before a VA hearing 
officer at the RO.  However, a review of the record reveals 
that this hearing was not performed. 

When during the course of review the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
personal hearing before a VA hearing 
officer at the RO, in the order that 
this request was received.

The purpose of this REMAND is to accomplish additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  If the benefit sought on 
appeal is not granted, the veteran and his representative 
should be provided a supplemental statement of the case and 
afforded an opportunity to respond.  The case should then be 
returned to the Board for final appellate review. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

